DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-23, 25-28, and 31-33 are pending (claim set as filed on 04/30/2020).
	Claim 28 directed to the product is withdrawn from consideration as being drawn to a nonelected invention. Therefore, the method claims are under examination.
	
Priority
	This application is a CON of PCT/CN2016/078678 filed on 04/07/2016 which claims foreign application PCT/CN2015/075967 filed on 04/07/2015. 

Information Disclosure Statement
	The Information Disclosure Statement filed on 12/14/2020 has been considered.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 18, 20-21, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Boland (Application of Inkjet Printing to Tissue Engineering, 2006) in view Kim (Generation of core-shell microcapsules with three-dimensional focusing device for efficient formation of cell spheroid, 2011) - previously cited references.
	Boland’s general disclosure relates to organ printing technology for applications relating to medical interventions and organ replacement (see abstract). Organ printing, defined as computer-aided jet based tissue engineering, is an advance in SFF as it allows constructing a 3-D object with living biological material, such as a specific cell type, tissue or organism (see page 911, right col. last ¶). Boland further teaches “Inkjet printing is a non-contact reprographic technique that takes digital data from a computer representing an image or character, and reproduces it onto a substrate using ink drops … Recently, the inkjet technology has been successfully adapted to medicine and biomedical engineering applications, such as drug screening, genomics, and biosensors (see page 911, right col.: 2 Inkjet printing). 
Regarding claims 1 and 33’s limitations pertaining to “an inkjet nozzle of a three-dimensional bio-printer”, Boland teaches printing cells through the nozzles of an inkjet printer (see page 912: 3 Cell printing using thermal inkjet technology). Boland discloses “there are considerable technical barriers in the development of this emerging inkjet printing technology, such as the ability of the modified printers to deliver viable cells and the capability of the inkjet printing to fabricate functional, viable and functionally vascularized 3D constructs. Vital to the cell patterning procedures is the use of stable, aqueous non-cytotoxic bioinks that act as cross-linking agents, and are delivered using the inkjet method. There is a need to develop biomaterials that can be used as bioinks; current strategies for bioinks include natural and synthetic physical hydrogels, concentrated cell pellets and collagen solutions” (see page 916, right col.: Conclusion).
However, Boland does not teach wherein the bio-ink composition comprises bio-blocks comprising: a) a core comprising a biodegradable core material and a cell, and b) a shell comprising a biodegradable shell material (claim 1’s bioink composition). 
Kim’s discloses cell microencapsulation is an appropriate method of forming spherical cell bodies, and is an important component of tissue engineering applications like organ bioprinting or cell therapy applications (see page 246: Introduction). 
Regarding claims 1 and 31-32 pertaining to a pre-formed “bio-ink composition”, Kim teaches from figures 1-2, a device to generate microcapsules or microbeads as depicted:

    PNG
    media_image1.png
    199
    641
    media_image1.png
    Greyscale

Claim interpretation: the microcapsule of Kim meets the structural limitations of the claimed bio-block composition wherein, as shown above, Kim’s cells and medium core corresponds with claim 1a’s limitation of “a) a core comprising a biodegradable core material and a cell” and Kim’s alginate shell corresponds to claim 1b’s limitation of “b) a shell comprising a biodegradable shell material, and wherein the shell provides mechanical support to the core”. 
Regarding claim 5, Kim teaches “the shell thickness of the microcapsule was adjusted from 8-21 µm by the variation of two aqueous flow rates” (see abstract & page 248, right col.).
Regarding claims 2 and 18, Kim teaches the alginate-PLL (poly-Llysine)- alginate (APA) membrane of the alginate capsule controls the molecular cutoff value (see page 246: Introduction). Kim teaches a variety of materials including poly(lactic-coglycolic acid) (PLGA), 
Regarding claims 20-21, as shown in the figure above, Kim teaches the core comprises a plurality of approximately 9 cells. 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to employ or use Kim’s core-shell microcapsules as the bioink composition in Boland’s inkjet printing application. The ordinary artisan would have been motivated to do so is because Boland discloses that cells are fragile and there was a major concern that the cells could be damaged or lysed by the conditions present during printing and thus, the skilled artisan would have reasonably envisaged Kim’s core-shell microcapsule to be used as it offers structural protection of the cells. Moreover, it would be considered obvious to perform: (a) combining prior art elements according to known methods to yield predictable results; or (b) simple substitution of one known element for another to obtain predictable results (MPEP 2141(III)). The ordinary artisan would have had a reasonable expectation of success is because both Boland and Kim are directed to tissue engineering applications like organ bioprinting.

Claims 3-7, 9-14, 18-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Boland in view Kim as applied to claims 1-2, 5, 18, 20-21, and 31-33 above, and in further view of Murphy (US 2015/0037445 A1) – all references previously cited.
The combined teachings of Boland in view of Kim, herein referred to as modified-Boland-Kim, is discussed above.
However, modified-Boland-Kim does not teach the specific characteristics of the bio-ink composition (viscosity, quantity, thickness/ratio, elasticity, hardness, permeability of claims 3-7 and 9-10). 
Murphy’s general disclosure relates to methods for fabricating tissue and organ constructs by the application of bio-printers technologies in the field of regenerative medicine and tissue engineering (see abstract & ¶ [0013], [0057], and [0092]). Murphy teaches “the bio-ink comprises cells and extrusion compounds suitable for continuous bio-printing” (see ¶ [0235]) and “PEG-DA is used to encapsulate cells, proteins, or other biological material prior to being extruded from the bio-printer” (i.e. the bio-ink is formed prior to bio-printing) (see ¶ [0341], [0225], [0246]) (in other words, PEG-DA is a hydrogel support/extrusion material that forms the shell material and the encapsulated cells make-up the core component). Murphy teaches a bio-printing method via a cartridge configured as part of an ink-jet head and extrusion (see ¶ [0110], [0167]). 
Murphy teaches an automated bio-printer comprising: a printer head comprising one or more cartridges each comprising bio-ink and support material to produce a particular three-dimensional geometry (i.e., a multi-dimensional construct having a pre-determined pattern)(see ¶ [0074]). Murphy teaches the preparation of a construct with a core layer and a mantle layer and optionally one or more intermediate layers in between the core and mantle layers, any two adjacent layers having different composition of materials with respect to each other (see ¶ [0005]). The bio-ink comprises mammalian cells and is within a cell-containing core layer (see ¶ [0008], [0012], [0052]). Murphy teaches examples of bioprinting constructs, some of which comprise I-bio-ink include (a) spheres or cylinders; (b) coaxial cylinders; (c) coaxial spheres; and (d) complex structures derived from I-bio-ink and normal bio-ink (see ¶ [0056], [0170]).
claim 19) or macrophages, or a combination of both (see ¶ [0214]-[0217]). 
Regarding claim 23, Murphy teaches scaffold-less approach (see ¶ [0092]-[0096]). 
Regarding claim 27, Murphy teaches the cells of the bioink are cohered and/or adhered (see ¶ [0213], [0220]). 
Based upon the overall objective of modified-Boland-Kim with respect to methods of fabricating tissue engineered constructs, these claimed properties would be obvious in view of Murphy which provides guidance and suggested teachings that the bio-ink composition and its components will have various and different characteristics as it is dependent upon the type of organ application to be constructed and the appropriate extrudable materials during bio-printing. For example, Murphy discloses “the bio-ink is produced by mixing a plurality of cells or cell aggregates and a biocompatible liquid or gel in a pre-determined ratio to result in bio-ink, and compacting the bio-ink to produce the bio-ink with a desired cell density and viscosity” (claims 3-5, 10, and 21 see ¶ [0212]-[0213], [0233]-[0235], [0357]). Murphy further discloses that the bio-ink further comprises support material which are support material is capable of excluding cells growing or migrating into or adhering to it, the viscosity and permeability of the support material is changeable, and the compliance (i.e., elasticity or hardness) of the support material is modified (claims 6-7 and 9, see ¶ [0241]-[0244]). Murphy suggests that the adjustments of particular conventional working conditions (e.g., the characteristics of the bio-ink) are based upon the user and desired tissue to be constructed because Murphy states a user defines the content of one or more objects to form a two-dimensional or three-dimensional visual representation of a desired tissue construct and the user defined content of an object is, by way of non-limiting examples, a bio-ink with various compositions or support material with various compositions” (see ¶ [0210]). This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning the properties of the bio-ink, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP § 2144.05 II) as suggested by the reference.

Claims 8, 15-16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Boland-Kim-Murphy as applied to the claims above, and in further view of Freyman (US 2006/0198865 A1 - cited in the IDS filed on 04/14/2017) – all previously cited references.
The combined disclosure of Boland, Kim, and Murphy was discussed above.
However, modified-Boland-Kim-Murphy does not teach an embodiment wherein the core material comprises type I collagen (claim 15); or wherein the shell material comprises oxidized alginate or polylysine (claim 16); or wherein the shell degrades partially or within 28 days (claims 8 and 26).
Freyman’s general disclosure relates to tissue engineering compositions and microencapsulation; the composition comprises a carrier medium, living cells micro-encapsulated within a coating that includes a biodegradable polymer (see abstract & ¶ [0006], [0028]). Freyman teaches the use of biological polymers and synthetic polymers including polylysine and alginate (see ¶ [0022]-[0023]). Freyman teaches by using bioabsorbable polyelectrolytes for encapsulation, cellular release can be controlled in various embodiments based on the rate of degradation of the polyelectrolyte layers and depending on the condition to be treated, the degradation period can vary from 1-2 weeks (see ¶ [0024]). Freyman teaches beneficial core materials include collagen I (see ¶ [0044]-[0047]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a core of collagen and shell of oxidized alginate or polylysine such as taught by Freyman in the method of modified-Boland-Kim-Murphy. To one of ordinary skill in the art in the cell-microencapsulation composition field, for example, the use of collagen and alginate are considered well-known and commonly employed or practiced as disclosed in both references. Hence, since the composition components are known in the art for their respective function, it would be considered prima facie obvious to substitute or combine prior art elements according to known methods to yield predictable results. The ordinary artisan would have had a reasonable expectation of success because both Boland-Kim-Murphy and Freyman suggests the use of collagen and alginate. For example, Murphy discloses that the bio-ink further comprises . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boland-Kim-Murphy-Freyman as applied to the claims above, and in further view of Gomez (Oxidation of sodium alginate and characterization of the oxidized derivatives, 2007) – all references previously cited.
However, the modified references do not teach the alginate oxidation level is about 1-40% (claim 17).
Gomez teaches oxidation reactions on –OH groups at C-2 and C-3 positions of the uronic units of sodium alginate were performed with sodium periodate, and the influence of degree of oxidation on physical properties of the oxidized derivatives was analyzed (see abstract & page ). 
While the references listed above do not specifically teach the alginate oxidation level as seen in claim 17, one of ordinary skill in the art would recognize oxidation level is a result effective variable dependent on the desired gelation and degradation properties such as disclosed by Gomez. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II) as alginate is a well-known polymer used in composition delivery systems due to its ease in controlling degradation properties.

Examiner’s Response to Arguments
Applicant’s arguments filed on 12/14/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
	In response to Applicant’s argument (on page 3 of remarks) that “However, there is no disclosure in Kim that teaches or suggests bio-printing cells microencapsulated in a core-shell structure using a 3D bio-printer or the suitability of cells microencapsulated in a core-shell structure for bio-printing using a 3D bio-printer”, this argument is not persuasive because the Examiner maintains the previous position of record that one of ordinary skill in the art would have reasonably envisage Kim’s bioink composition could or can be used in Boland’s bio-printer. The MPEP at 2141 (III) provides guidelines for making a determination of obviousness:
“The obviousness analysis cannot be confined by . . . overemphasis on the importance of published articles and the explicit content of issued patents . . . Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.”

The prior office action had explained or articulated as to why the proposed combination of Boland in view of Kim would have rendered the claimed invention prima facie obvious. Firstly, the primary reference of Boland is inviting a skilled artisan to look in the relevant field of tissue engineering art for bio-inks compositions that could be used to fabricate functional, viable, and 
In response to Applicant’s argument that “Applicant respectfully submits that the single statement in the Introduction of Kim that ‘cell microencapsulation is ... an important component of ... organ bioprinting’ does not teach or suggest bio-printing with core-shell microcapsules”, this argument is not persuasive because, as noted in said MPEP section above, the obviousness analysis cannot be confined by . . . overemphasis on the importance of published articles and the explicit content of issued patents . . . Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. Thus, in response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references (see MPEP at 2145 (IV)).   
In response to Applicant’s argument (on pages 4-5 of remarks) that Kim’s “core-shell microcapsule is particularly suited for aggregating cells for the efficient formation of embryoid bodies … much less that a core-shell microcapsule would be suitable for bio-printing”, these arguments are not persuasive because one of ordinary skill in the art would have understood that embryoid bodies are cultured as individual micro-tissues first and subsequently assembled into larger structures for tissue engineering applications. Moreover, polymeric alginate shells are biodegradable meaning they will degrade to allow the formation of cell aggregates, differentiation, and thereby producing tissue constructs. In regards to “Kim does not list bio-printing as a potential application for core-shell application”, this argument is not persuasive because it is the maintained position that Kim suggests cell microencapsulation for tissue engineering applications like organ bioprinting and Boland recognizes mammalian cells are sensitive to heat and mechanical stress which could damage or lyse the cells during printing. Accordingly, the alginate shell offers a structural protection of said cells. Conclusive proof of efficacy is not required to show a reasonable expectation of success. Obviousness does not require absolute predictability, however, at least some degree of predictability is required (see MPEP 2143.02). 
In response to Applicant’s argument (on page 6 of remarks) that the present application provides unexpected results as shown in Examples 8-9 of the specification, it is noted that the features upon which Applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see MPEP 2145 (VI)). Moreover, the MPEP at 716.02(d) further states that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. For example, 
In response to Applicant’s argument (on pages 7-9 of remarks) that Murphy, Freyman, nor Gomez teach or suggest encapsulated cell compositions for use in bio-printing and “the structures cited by the Examiner as comprising a core and a mantle layer are as products of bio- printing, not components of a bioink composition to be bio-printed”, these arguments are not persuasive because the secondary reference of Kim already met the claimed limitations of the bio-block/bio-ink composition. The tertiary references of Murphy, Freyman, nor Gomez were relied upon to demonstrate that the other ingredients or characteristics as presented in the dependent claims are already well-known elements (support or extrusion material) in the bio-printing arts. 
For the reasons of record, the claimed invention remains prima facie obvious over the cited prior arts previously cited. 

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653